April 24, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                               EMS USA, INC., Appellant

NO. 14-10-01037-CV                        V.

                      EPOXY DESIGN SYSTEMS, INC., Appellee
                             ____________________



       This cause, an appeal from the judgment in favor of appellee, EPOXY DESIGN
SYSTEMS, INC., signed July 29, 2010, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED. We order appellant, EMS USA, INC., to pay all costs
incurred in this appeal. We further order this decision certified below for observance.